Supplemental Agreement to the Cooperation Agreement


 
·
Due to the fact that the company does not have the ability to conduct
advertising business, nor is it able to independently fulfill the obligations of
the cooperation agreement with China Construction Bank, both parties agree that
the advertising incomes shall be remitted to CNET’s account. The incomes of the
project will be distributed in accordance with the Articles of Association,
after the equipments  and investments have been returned.

 
·
Effective Term: The agreement is effective from December 15, 2008 to December
15, 2010.



Party A: Beijing CNET Online Advertising Co., Ltd.
Party B: Shanghai Borong Dingsi Computer Technology Co., Ltd.


Party A and Party B has worked together for half a year with regards to Party
A’s control of 51% of equity in Party B and its business of “Internet Banking
Outdoor Commercial Screens” for China Construction Bank’s domestic internet
sites. In order to better implement Party B’s “Internet Banking Experiencing
All-in-One Engine Strategic Cooperation Agreement” with China Construction Bank
(the “Agreement with Bank”), the Parties agree to the Supplemental Agreement
(this “Agreement”) as follows:
 
 
Section 1: Scope


 
·
Through friendly negotiations, the Parties agree to maintain the legal identity
of Party B, in order to ensure the normal implementation of the Agreement with
Bank. All personnel shall be merged into CNET. CNET shall assume all of costs
and expenses relating to personnel, the market and equipments. All business
operation shall be done by CNET, which shall distribute dividends according to
regulations after the merger when the project turns a profit. The board of
directors shall be established by both Parties, which shall manage the company’s
business directions and goals.





Section 2: Terms


 
1.
Party B shall not increase its registration capital, and Party A shall not
directly inject cash into Party B. Through assuming the costs and expenses
relating to personnel, marketing, operation and related investment in equipments
for internet banking engines, Party A shall own 51% of Party B’s equity.

 
2.
In the future course of operation, the internet banking equipments for the China
Construction Bank’s Internet Banking project belong to Party A. The equipment
fixed assets shall be registered under the title of Party A.

 
3.
Because Party B does not possess the capability for advertising business, and
cannot perform independently the terms under the Agreement with Bank, the
Parties agree that Party B shall not run the advertising business and the
revenue from the advertising business shall remit to the account of Party A.
After the return of investment in equipments from revenues generated from the
project, dividends shall be distributed according to regulations.



 
 

--------------------------------------------------------------------------------

 


Section 3: Scope


 
1.
Party A shall appoint two representatives to the Board of Directors of Party B.
Party A’s representative shall be the President of the Board and Party B shall
appoint the CEO. Party A shall appoint two directors and Party B shall appoint
one director to the Board.

 
2.
After the set-up of the Board, the Board shall nominate executive officers and
arrange the organizational structure and senior executives of the company. The
right to appoint and remove any senior executive above the office of vice
president shall rest with the Board.

 
3.
Party A shall have one veto vote for such major decisions of the company as
mergers and acquisitions, external investment, etc.





Section 4: Covenants of Financial Management


 
1.
The Parties shall manage the financials of the company according to the
financial management system put forward by Party A’s strategic investor and
international accounting standards and require the company to operate the
business strictly in accordance to the new accounting rules.

 
2.
The Parties agree that the major operation of the company shall be based
domestically. The accounting methods and tax reporting forms shall follow the
accounting regulations of the Chinese government. If there is to be any
inconsistency, the Parties agree to negotiate a solution.

 
3.
From the date when Party A agrees to invest in Party B, Party A may appoint an
accounting executive to participate in the daily operation of Party B and the
establishment of standard service fees.





Section 5: Rights and Obligations of Party A


 
1.
Party B shall provide Party A with comprehensive legal files and the company’s
files. Party B shall cooperate fully in providing what Party A needs such as the
legal structure and preparation of instruments, to preserve the timely upgrade
of legal files of the Beijing CNET Online Media Group.

 
2.
Party B shall cooperate fully with Party A in providing marketing statistics of
the company and manuals.

 
3.
Party B promised not to provide any company or individual with any intellectual
property documents and statistics (including software discs, user manuals,
technical documents, etc.)

 
4.
After Party A provides and promotes client contracts and related statistics,
Party B shall provide external contracts strictly according to this Agreement in
order to ensure the normal operation of company clients and shall not utilize
any external contracts not agreed to by the Parties in order to complete the
company’s legal files and minimize any legal risks for the company.

 
5.
Party B shall provide any related legal files for any change in Party B’s
employees and recruitment, removal, change of positions, etc. For its current
employees, it shall make labor contracts according to the applicable laws and
regulations of the Chinese government, provide them with the three insurance and
social security and in the meantime improve the wage withholding system and
promise to provide timely updated personnel files to Party A.

 
 
 

--------------------------------------------------------------------------------

 
 
Section 6: Rights and Obligations of Party B


 
1.
According to the agreements of the Parties, Party A shall have the exclusive
right and require Party B not to engage in any activity harmful or not agreed to
by the Parties or to disclose any information disadvantageous to Party A.

 
2.
Party B shall cooperate fully with Party A in conducting public relations,
promotion and marketing activities.

 
3.
In the promotion and marketing of capital markets, Party B shall utilize the
marketing statistics, manual and medial resources provided by Party A.

 
4.
Party B shall adhere strictly to requirements when using Party A’s trademarks,
domain names and web sites’ names, and to keep complete and confidential the
data provided by Party A.



Section 7: Term of the Agreement


The term of this Agreement shall be from December 15, 2008 till December 15,
2010.


Section 8: Confidentiality


Parties shall keep confidential the terms of this Agreement and all matters
related to the implementation thereof and the duty of confidentiality applies to
all matters learnt during the course of cooperation and any other related
commercial secrets.


Section 9: Breach


If there is breach to this Agreement, then lawsuits should be filed in Beijing
according to the place of Agreement.


 Section 10: Dispute Resolution


If there is any dispute in the implementation of this Agreement, the Parties
shall first resort to full negotiation and arbitration, and if unsuccessful, any
Party may file lawsuits in Beijing according to the place of Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 11: Amendment and Supplement


Any amendment and supplement to this Agreement shall be only valid after the
written confirmation by both Parties.


Section 12: Effectiveness


This Agreement shall be effective after the signing by both Parties and has four
counterparts, which each Party holds two copies having the same validity and
enforceability. Any written supplemental agreement shall have the same validity
and enforceability.


Party A (Seal): Beijing CNET Online Advertising Co., Ltd.


/s/ Handong Cheng
Signature of Authorized Representative: Handong Cheng


December 10, 2008


Party B (Seal): Shanghai Borong Dingsi Computer Technology Co., Ltd.


/s/ Hai Cui
Signature of Authorized Representative: Hai Cui


December 10, 2008


 
 

--------------------------------------------------------------------------------

 
 